Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

EXHIBIT 10.26J

 

ELEVENTH AMENDMENT

TO

CONSOLIDATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS OPERATING, LLC

 

SCHEDULE AMENDMENT

 

This Eleventh Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Charter Communications Operating, LLC,
a Delaware limited liability company (“Customer”).  CSG and Customer entered
into that certain Consolidated CSG Master Subscriber Management System Agreement
effective as of August 1, 2017 (CSG document no. 4114281), as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

WHEREAS, Customer has previously purchased and CSG has provided ********** (**)
CSG Data Publisher Objects delivered to Customer within Data Publisher-File
Edition (the “Initial Data Publisher Objects”); and

 

WHEREAS, Customer has previously purchased and CSG has provided File Edition
Maintenance for the Initial Data Publisher Object pursuant to the Agreement; and

 

WHEREAS, as a result of discussions between the parties, the parties agree to
amend terms of the fees for maintenance and support of additional Data Publisher
Objects within Data Publisher-File Edition in excess of the Initial Data
Publisher Objects to be requested by Customer and provided by CSG.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, CSG and Customer agree to the
following as of the Effective Date (defined below):

 

1.

The parties agree to amend the CSG Data Publisher, File Edition Maintenance
Fees.

 

2.

As a result, Schedule F, “Fees,” “CSG Services,” Section V., “Advanced
Reporting,” Subsection D, “CSG Data Publisher,” shall be deleted in its entirety
and replaced as follows:

 

 

1.

CSG Services

 

 

V.

Advanced Reporting

 

 

D.

CSG Data Publisher  

Description of Item/Unit of Measure

Frequency

Fee

1.CSG Data Publisher – Vantage Edition  

 

 

a.Vantage Edition Subscription Fees (Note 1) (Note 2)

********

*****

b.Vantage Edition Maintenance Fees (Note 3)

********

$**********

2.CSG Data Publisher – File Edition  

 

 

a.File Edition Subscription Fees (Note 4) (Note 5)

********

*****

b.File Edition Maintenance Fees-Initial Data Publisher Objects (Note 6) (Note 7)

********

$**********

c.File Edition Maintenance Fees-Additional Data Publisher Objects (per Object)
(Note 2) (Note 6) (Note 8)

********

$********

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

 

 

Note 1: The CSG Data Publisher – Vantage Edition is available solely for Legacy
TWC.  In the event Customer requests utilization of the Data Publisher – Vantage
Edition be made available for the rest of Customer’s subscribers or systems,
services shall be made available pursuant to a mutually agreed upon Statement of
Work and amendment to the Agreement.  Reimbursable Expenses are additional.

Note 2: In the event Customer requests additional CSG Data Publisher Objects,
such requests shall be set forth in a separate Statement of Work and/or
amendment, as applicable.

Note 3: Vantage Edition Maintenance Fees will include up to ****** (**) *****
per ***** of additional support for activities outside of **************, *****
********** and ******* *********** of CSG Data Publisher – Vantage Edition.  Any
additional support in excess of such ****** (**) ***** per ***** must be set
forth in a separate Statement of Work. 

Note 4: CSG Data Publisher - File Edition Subscription Fees is not available for
Legacy TWC, Legacy BHN or Non-ACP Subscribers.  In the event Customer requests
utilization of CSG Data Publisher – File Edition be made available to Legacy
TWC, Legacy BHN or Non-ACP, services shall be made available pursuant to a
mutually agreed upon Statement of Work and amendment to the
Agreement.  Reimbursable Expenses are additional.

Note 5: In the event, Customer requests additional CSG Data Publisher
Objects-File Edition, such requests shall be set forth in a separate Statement
of Work and/or amendment, as applicable.

Note 6: File Edition Maintenance Fees will include up to ****** (**) ***** per
***** of additional support for activities outside of **************, *****
********** and ******* *********** of CSG Data Publisher – File Edition.  Any
support in excess of such ****** (**) ***** per ***** shall be set forth in a
separate Statement of Work. 

Note 7:  For clarification purposes, File Edition Maintenance Fees-Initial Data
Publisher Objects cover up to *********** (**) CSG Data Publisher Objects
delivered within Data Publisher-File Edition.

Note 8:  File Edition Maintenance Fees for Additional Data Publisher Objects are
applicable for each CSG Data Publisher Object delivered within Data Publisher -
File Edition in excess of the Initial Data Publisher Objects.

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the date last signed below (the "Effective Date").

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Title:  Mike Ciszek

 

Title:  SVP, General Counsel & Secretary

 

Name:  SVP - Billing Strategy and Operation

 

Name:  Gregory L. Cannon

 

Date:  1/10/2018

 

Date:  Jan 10, 2018

 

 